UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q {X}QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR {}TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-5896 JACO ELECTRONICS, INC. (Exact name of registrant as specified in its charter) NEW YORK11-1978958 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 145 OSER AVENUE, HAUPPAUGE, NEW YORK11788 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(631) 273-5500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non- accelerated filer.See definition of “accelerated filer and larger accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at November 13, 2007 Common Stock, $0.10 Par Value 6,294,332 (excluding 659,900 shares held as treasury stock) FORM 10-QSeptember 30, 2007 Page 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, June 30, 2007 2007 (UNAUDITED) (DERIVED FROM AUDITED STATEMENTS) ASSETS Current Assets Cash $ 81,320 $ 15,713 Accounts receivable - net 27,734,379 35,752,247 Inventories - net 26,165,679 30,364,720 Prepaid expenses and other 1,161,432 551,159 Total current assets 55,142,810 66,683,839 Property, plant and equipment – net 1,297,587 1,433,286 Goodwill 25,416,087 25,416,087 Other assets 2,503,276 2,553,345 Total assets $ 84,359,760 $ 96,086,557 See accompanying notes to condensed consolidated financial statements. FORM 10-QSeptember 30, 2007 Page 3 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, June 30, 2007 2007 (UNAUDITED) (DERIVED FROM AUDITED STATEMENTS) LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 18,571,908 $ 24,999,242 Current maturities of long-term debt and capitalized lease obligations 32,642,373 37,772,069 Income taxes payable - 15,657 Total current liabilities 51,214,281 62,786,968 Long-term debt and capitalized lease obligations 20,361 34,966 Deferred compensation 1,162,502 1,150,000 Commitments and Contingencies SHAREHOLDERS' EQUITY Preferred stock - authorized, 100,000 shares, $10 par value; none issued - - Common stock – authorized, 20,000,000 shares, $.10 par value; 6,954,232 shares issued and 6,294,332 shares outstanding 695,423 695,423 Additional paid-in capital 27,143,294 27,114,567 Retained earnings 6,438,465 6,619,199 Treasury stock – 659,900 shares at cost (2,314,566 ) (2,314,566 ) Total shareholders' equity 31,962,616 32,114,623 Total liabilities and shareholders’ equity $ 84,359,760 $ 96,086,557 See accompanying notes to condensed consolidated financial statements. FORM 10-QSeptember 30, 2007 Page 4 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) 2007 2006 Net sales $ 49,010,330 $ 69,617,579 Cost of goods sold 40,989,562 60,960,466 Gross profit 8,020,768 8,657,113 Selling, general and administrative expenses 7,572,528 7,534,992 Operating profit 448,240 1,122,121 Interest expense 615,361 846,045 (Loss) earnings before income taxes (167,121 ) 276,076 Income tax provision 13,613 15,000 Net (loss) earnings $ (180,734 ) $ 261,076 PER SHARE INFORMATION Basic (loss) earnings per common share: $ (0.03 ) $ 0.04 Diluted (loss) earnings per common share: $ (0.03 ) $ 0.04 Weighted-average common shares and common equivalent shares outstanding: Basic 6,294,332 6,294,332 Diluted 6,294,332 6,373,733 See accompanying notes to condensed consolidated financial statements. FORM 10-Q September 30, 2007 Page 5 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2007 (UNAUDITED) Additional Total Common stock paid-in Retained Treasury shareholders' Shares Amount capital earnings stock equity Balance at July 1, 2007 6,954,232 $ 695,423 $ 27,114,567 $ 6,619,199 $ (2,314,566 ) $ 32,114,623 Stock based compensation - - 28,727 - - 28,727 Net loss - - - (180,734 ) - (180,734 ) Balance at September 30, 2007 6,954,232 $ 695,423 $ 27,143,294 $ 6,438,465 $ (2,314,566 ) $ 31,962,616 See accompanying notes to condensed consolidated financial statements. FORM 10-Q September 30, 2007 Page 6 Jaco Electronics, Inc. And Subsidiaries Condensed Consolidated Statements of Cash Flows For The Three Months Ended September 30 (UNAUDITED) 2007 2006 Cash flows from operating activities Net (loss) income $ (180,734 ) $ 261,076 Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities Depreciationand amortization 178,455 184,545 Deferred compensation 12,502 12,502 Stock-based Compenstion 28,727 Provision for doubtful accounts 406,385 (89,500 ) Changes in operating assets and liabilities Decrease (Increase) in operating assets - net 11,207,564 (1,256,062 ) (Decrease)Increase in operating liabilities – net (6,442,991 ) 219,380 Net cash provided by (used in) operating activities 5,209,908 (668,059 ) Cash flows from investing activities Capital expenditures - (22,792 ) Net cash used in investing activities - (22,792 ) Cash flows from financing activities Borrowings under line of credit 50,930,056 69,126,219 Repayments under line of credit (56,061,822 ) (68,421,764 ) Principal payments under equipment financing (12,535 ) (10,759 ) Net cash (used in) provided by financing activities (5,144,301 ) 693,696 Net Increase in cash 65,607 2,845 Cash at beginning of period 15,713 29,211 Cash at end of period $ 81,320 $ 32,056 Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ 615,000 $ 847,000 Income taxes 28,000 13,000 FORM 10-QSeptember 30, 2007 Page 7 JACO ELECTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1)
